Title: To Thomas Jefferson from John Rutledge, Jr., 14 June 1791
From: Rutledge, John, Jr.
To: Jefferson, Thomas


Charleston, 14 June 1791. Acknowledging receipt of TJ’s of 20 Feb. His friendly information about President’s tour was their first intelligence of it. He immediately “communicated this very pleasing information to my fellow Citzens,” who at once began to prepare for his reception. This was “splendid and handsome, and in this great and good man’s tour through this State, people of all denominations shewed the highest veneration possible for his character, and the greatest affection for his person.”
Yesterday Mr. Dease of Charleston, who knew TJ in Paris, was tried “for having murdered, in a duel, his cousin a Mr. Inglis.” Despite evidence unfavorable to him and the court’s recommending no verdict short of manslaughter, “yet custom has so sanctioned this sort of murder, that the jury found not guilty.” It is to be regretted that, “notwithstanding the progress of philosophy and reason, and our appearing to live in a blaze of light and knowledge,…duelling is the only mode of settling disputes.” It is much to be lamented that frequency of settling the most trivial disputes in this way seems peculiar to this country. “I hope the time will soon arrive when this crime shall attract the notice of the Legislature, and that it may establish some manner of settling disputes less gothic than the present. It has hitherto been imagined that no other can be devised, but a revolution in the minds of people on this subject, will be much less surprizing than the revolutions which have lately happened.” He encloses a letter for Short to be forwarded. His father desires to be “remembered affectionately” to TJ.
